DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the amendment filed March 03, 2023. As directed by the amendment, claims 20-38 have been amended. 
Claim 20-38 are currently pending.
The amendment to claim 20 is sufficient to overcome the 35 U.S.C 112(b) rejections from the previous Office action. Those rejections are hereby withdrawn.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “induced astigmatism axis” in claim 20 as amended, lacks counterpart in the specification. 
Claim Objections
Claims 21, 22, 27-29, 34,-38 are each objected to because of the following informalities: instances of  “the first set of incisions” and “the second set of incisions” should be amended to “the first set of arcuate incisions” and “the second set of arcuate incisions” to be consistent with recitations in claim 20 for proper antecedence basis. Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  in line 3, “… fo the eye” should be amended to “… for the eye”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-38 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20-38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 20 recites a system comprising inter alia, “an induced astigmatism axis of the eye”. The astigmatism axis resides in a human eye and is therefore part of a human organism, see [0022] of instant patent application publication, moreover,  the disclosure as filed does not disclose an astigmatism axis of an eye as a component/element of a system, but rather as a component of an eye to be treated, accordingly, claim 20 is directed to or encompasses a part of a human organism. Claims 21-38 are rejected for the same reason, because they include all limitations of claim 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 as amended now recites a system comprising inter alia, a predetermined first and second arcuate shot patterns, an induced astigmatism axis of an eye, and a controller and optics for guiding the laser beam based at least in part on the induced astigmatism axis. The original disclosure does not disclose the first and second arcuate shot patterns as a component of the system and/or  an induced astigmatism axis of an eye as a component of a system. Please note, while the disclosure mentions “induced astigmatism” in [0009] of specification as filed, the disclosure as filed fails to mention that the said induced astigmatism is in form of an axis as recited in the claims. It is noted that the disclosure goes into details to describe a process of performing the first and second arcuate incisions, [0036] teach that the control system may contain programs that direct the laser through one or more laser shot patterns, as such, the process that Applicant intends to capture in the system should be tied to a program that is executed by the control system, wherein the program implements instructions to execute the intended method steps, note, the program should be contained in a non-transitory media. It is noted that when claim 20 is drafted in this form, various 35 U.S.C §§§ 101, 112(a) and 112(b) issues raised in this Office action would be addressed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a program of the system that directs the laser through one or more shot patterns, see [0036] and the thing or element (e.g., a non-transitory computer readable medium) that contains the said first and second predetermined arcuate incisions and astigmatism axis of the eye.  
Claims 20-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “an induced astigmatism axis” (line 9) an astigmatism axis (line 13), it is unclear whether these axes are one and the same or different, rendering the claims indefinite, in part because, the specification as filed does not describe an induced astigmatism axis now recited in the claims. Claims 21-38 are likewise rejected because each claim include all limitations of claim 20.
Claim 26 recites in part “the first continuous area” and “the second continuous area”, both of these limitation lacks proper antecedence basis in the claim because claims 20-23 to which claim 26 depends on do not set forth a first and second continuous area. For examination purposes only, it is presumed that claim 26 depends on claim 25 that sets forth a first and second continuous areas. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 26-32 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bor, US 2011/0040293 A1 “cited in previous office action” in view of Applicant Admitted Prior Art (AAPA). 
Regarding claim 20, Bor discloses a system for providing shot pattern to an eye  for reducing astigmatism ([abstract] system of Figs.1 or 2 and sample incisions of Fig. 5), recitation of astigmatism “induced from cataract therapy” is a recitation of intended use, the system of Bor is capable of providing shot pattern to an eye with astigmatism induced from cataract therapy, moreover, the recited specific cause of astigmatism to the eye does not limit the structure of the claimed system, the system comprising: 
a therapeutic laser (“14” or “32”) for producing a laser beam (e.g., Fig. 1, [0040]);  a controller “22”  ([0053] ”a controller 22 includes computer hardware and/or software, often including one or more programmable processing units operable to execute machine readable program instructions or code for implementing some or all of one or more of the methods described herein”) and optics for guiding the laser beam to an eye (scanner “20” or beam delivery module “50” [0040]) the instructions or code that implement the method of Fig. 5 ([0053]) includes providing a first set “76” and a second set “78” of arcuate incisions on a cornea of the eye [0053] (hereinafter interpretation A); or in Fig. 5, within sector ‘78’ incisions 80,82 and 84,86 are interpreted as a first set and the other two incisions  within sector ‘78’ that are not labelled are interpreted as second set of arcuate incisions (hereinafter interpretation B), the first and second set of incisions can be described as predetermined first and second arcuate shot patterns, [0053] “… to plan a desired refractive correction with the incision pattern”, i.e. the incisions are predetermined; the laser beam is guided based at least in part of an astigmatism axis of the eye ([0053] “The nature and orientation of the astigmatism may be predetermined ....,  and used to plan a desired refractive correction with the incision pattern” see Fig. 5. 
Bor does not explicitly disclose that the first and second arcuate shot patterns cut across and are bisected by an astigmatism axis. 
Applicant’s attention is directed to Applicant Admitted Prior Art (AAPA) see Fig. 1 and [0003] “A common method of surgically correcting astigmatism ... As shown in FIG. 1, the incisions 100 are bisected by the astigmatism axis 108...” Accordingly, Applicant admits on record that it was common knowledge in the prior art to correct astigmatism of an eye by incisions that bisect an astigmatism axis of the eye.  In view of the admitted prior art, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second set of incisions of Bor to bisect an astigmatism axis of the eye, so as to correct astigmatism of the eye, thus reducing or eliminating astigmatism of the eye. 
 Regarding claim 21, as in claim 20, Bor in view of AAPA discloses wherein the first set of arcuate incisions comprise a first continuous incision and a second continuous incision (see interpretation B incisions 80,82 and 84,86 as first and second continuous incisions respectively) that subtend a common angle with the center of eye (A).
Regarding claim 22, as in claim 21, Bor in view of AAPA discloses wherein the second set of arcuate  incisions comprise a third continuous incision and a fourth continuous incision (see interpretation B two unlabeled incisions in section ‘78’) that subtend a second common angle with the center of the eye (A) that is equal in magnitude with the common angle recited in claim 21 (both angles are the same).
Regarding claims 23 and 24, as in claim 22, Bor in view of AAPA discloses wherein the said incisions are intrastromal, therefore the first, second, third and fourth continuous incisions are contained within an inherent imaginary area that is posterior to and parallel with an exterior surface of the eye. 
Regarding claim 25, as in claim 22, Bor in view of AAPA discloses wherein the said incisions are intrastromal, as such, the first continuous incision (see interpretation B, incisions 80,82 and 84,86) can be described as being contained within a first continuous area that is parallel to an exterior surface of the eye by virtue of the incisions being intrastromal, the second continuous incision will be contained in a corresponding second continuous area that is parallel to the first area. 
Regarding claim 27,as in claim 20, Bor in view of AAPA see interpretation A, the first set of arcuate incisions 76 is a substantially a mirror image of the second set of arcuate incisions 78 with respect to an imaginary  perpendicular axis) to the astigmatism axis in modified Bor. 
Regarding claim 28, as in claim 27, the first set of arcuate incision comprise a first (80,82) and second (84,86) continuous incisions that subtend a common angle with respect to a center of the eye (A).
Regarding claim 29, as in claim 28, the second set of arcuate incision comprise a third (88,90) and fourth (92,94) continuous incisions that subtend a second common angle with respect to a center of the eye (A), wherein the common angle and the second common angle are equal in magnitude as depicted in illustration in Fig. 5.
Regarding claim 30, as in claim 29, the first and second continuous incisions can be described as being contained within a continuous area that is parallel to an exterior surface of the eye, i.e., by virtue of the incisions being intrastromal. 
Regarding claim 31, as in claim 30, the third and fourth continuous incisions can be described as being contained within the same area, here it is presumed that the entire area of the eye onto which the incisions are made is an intrastromal continuous area.
Regarding claim 32, as in claim 31, the first continuous incision(80,82)  can be described as being contained within a first continuous area that is parallel to the exterior of the eye, by virtue of the incisions being intrastromal and the continuous area being adjacent to the first continuous incision, and the second incision (84,86) can similarly be described as being  with a similar second continuous area  adjacent to the second continuous incision.  
Regarding claim 36, see illustration Fig. 5 , examiner interprets continuous incision 80,82 and 88,90 of Bor in view of AAPA as first set of incisions, wherein the first continuous incision  80,82 is contained within a first continuous area parallel to an exterior surface of the eye and the second continuous incision 88,90 is contained within a second continuous area parallel to an exterior surface of the eye by virtue of the incisions being intrastromal, these areas can be described as being parallel to each other, since they are on opposing sides as depicted in Fig. 5
Regarding claim 37, as in claim 36 above, examiner interprets second set of incisions to comprise incision 84,86 as the third continuous incision and incision 92,94 as the fourth continuous incision, the third continuous incision can be described as being in the first continuous area and the fourth continuous incision can be described as being in the second continuous area with a presumption that the first continuous area encompasses incisions 80,82 and 84,86 and the second continuous area encompasses incisions 88,90 and 92,94. 
Regarding claim 38, as discussed in claim 20 above, the first set of incisions  comprise arcuate first incisions
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bor in view of AAPA as applied in claim 20 above, and further in view of Silvestrini, US 2002/0049437 A1.
Regarding claims 34 and 35, Bor in view of AAPA as discussed in claim 20 discloses wherein the first set of incisions (see interpretation B) comprise a first incision (80,82) that lies along a first arcuate line and a second incision (84,86) that lies along a second arcuate line that subtends a common angle with respect to the center of the eye (A). In addition, Bor discloses wherein the second set of incisions comprise a third incision that lies along a third arcuate line and a fourth incision that lies along a fourth arcuate line (see the two unlabeled incisions in section ‘78’ interpretation B), wherein the third and fourth arcuate line subtend a second common angle with respect to the center of the eye (A), wherein the said common angle and said second common angle are equal in magnitude. 
Bor fails to explicitly disclose wherein the said incisions are spaced cuts.
However, Silvestrini teaches application of incisions in the cornea for treatment of astigmatism [0068] wherein the incisions may be continuous or interrupted (spaced incisions) [0065]. Hence, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the continuous incisions of Bor and apply the teachings of Silvestrini by either applying continuous or spaced (interrupted) incisions so as to achieve the same predictable result of correcting an astigmatism in the cornea, wherein an interrupted or spaced incision is an art recognized alternative of a continuous incision used for correcting astigmatism.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,463,541 B2 in view of Bor. The patented claims recite a method for making incisions in a cornea of eye (note those claims are narrower in scope) as claimed, but for a system for forming the said incisions. L’Esperance Jr or Bor, each in the same field of endeavor of system of reducing or eliminating astigmatism of an eye, each disclose a system for making incisions in a cornea of the eye to reduce astigmatism. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have applied the system of L’Esperance Jr or Bor in the method of the claims 1-22 of the issued Patent noted above, to perform the same function of reducing astigmatism in an eye.
Conclusion
No prior art rejections is presented for claims 26 and 33, these two claims would be allowable is rewritten in independent form to include all limitations of the base claims that overcome the noted 35 U.S.C 101, 112(a) and 112(b) rejections noted in the Office action (see suggestion at end of paragraph #11 above)  and a terminal disclaimer to overcome the double patenting rejection that is held in abeyance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793